UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-02671 DWS Municipal Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 11/30/2010 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2010 Semiannual Report to Shareholders DWS Strategic High Yield Tax-Free Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 11 Investment Portfolio 32 Statement of Assets and Liabilities 34 Statement of Operations 35 Statement of Cash Flows 36 Statement of Changes in Net Assets 37 Financial Highlights 42 Notes to Financial Statements 53 Investment Management Agreement Approval 58 Summary of Management Fee Evaluation by Independent Fee Consultant 62 Account Management Resources 63 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund invests in inverse floaters, which are derivatives that involve leverage and could magnify the fund's gains or losses. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary November 30, 2010 Average Annual Total Returns as of 11/30/10 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 0.52% 6.44% 3.36% 3.86% 5.15% Class B 0.14% 5.64% 2.56% 3.08% 4.33% Class C 0.14% 5.65% 2.60% 3.09% 4.35% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) -2.25% 3.51% 2.40% 3.28% 4.85% Class B (max 4.00% CDSC) -3.79% 2.64% 1.96% 2.91% 4.33% Class C (max 1.00% CDSC) -0.84% 5.65% 2.60% 3.09% 4.35% No Sales Charges Life of Institutional Class* Class S 0.64% 6.69% 3.59% 4.11% 5.30% N/A Institutional Class 0.66% 6.67% 3.64% 4.14% N/A 4.72% Barclays Capital Municipal Bond Index+ 1.11% 4.76% 4.86% 4.67% 5.30% 4.61% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. *Institutional Class shares commenced operations on August 19, 2002. Index returns began on August 31, 2002. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2010 are 1.05%, 1.82%, 1.84%, 0.98% and 0.79% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local taxes and the alternative minimum tax. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Strategic High Yield Tax-Free Fund — Class A [] Barclays Capital Municipal Bond Index+ Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Barclays Capital Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 11/30/10 $ 5/31/10 $ Distribution Information: Six Months as of 11/30/10: Income Dividends $ November Income Dividend $ SEC 30-day Yield++ as of 11/30/10 % Tax Equivalent Yield++ as of 11/30/10 % Current Annualized Distribution Rate++ as of 11/30/10 % ++The SEC yield is net investment income per share earned over the month ended November 30, 2010 shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 4.52%, 3.87%, 3.90%, 4.78% and 4.92% for Classes A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal federal income rate of 35%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on November 30, 2010. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 5.09%, 4.31%, 4.34%, 5.22% and 5.36% for Classes A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Lipper Rankings — High-Yield Municipal Debt Funds Category as of 11/30/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 87 3-Year 12 of 99 12 5-Year 9 of 75 12 10-Year 3 of 62 5 Class B 1-Year of 99 3-Year 29 of 99 29 5-Year 27 of 75 36 10-Year 21 of 62 34 Class C 1-Year of 98 3-Year 28 of 99 28 5-Year 26 of 75 35 10-Year 20 of 62 32 Class S 1-Year 93 of 80 3-Year 10 of 99 10 5-Year 6 of 75 8 10-Year 2 of 62 4 Institutional Class 1-Year 94 of 81 3-Year 5 of 99 5 5-Year 4 of 75 6 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (June 1, 2010 to November 30, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment (Including Interest Expense)* for the six months ended November 30, 2010 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 6/1/10 $ Ending Account Value 11/30/10 $ Expenses Paid per $1,000** $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 6/1/10 $ Ending Account Value 11/30/10 $ Expenses Paid per $1,000** $ Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Strategic High Yield Tax-Free Fund 1.02% 1.77% 1.77% .77% .74% Expenses and Value of a $1,000 Investment (Excluding Interest Expense)* for the six months ended November 30, 2010 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 6/1/10 $ Ending Account Value 11/30/10 $ Expenses Paid per $1,000** $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 6/1/10 $ Ending Account Value 11/30/10 $ Expenses Paid per $1,000** $ Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Strategic High Yield Tax-Free Fund .94% 1.69% 1.69% .69% .66% * Interest expense represents interest and fees on short-term floating rate notes issued in conjunction with inverse floating rate securities. Interest income from such transactions is included in income from investment operations. ** Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 11/30/10 5/31/10 Revenue Bonds 84% 82% General Obligation Bonds 13% 14% ETM/Prerefunded 2% 3% Lease Obligations 1% 1% 100% 100% Quality 11/30/10 5/31/10 AAA 4% 6% AA 13% 12% A 26% 23% BBB 28% 31% BB 7% 7% B 2% 1% CCC 1% 2% Not Rated 19% 18% 100% 100% Interest Rate Sensitivity 11/30/10 5/31/10 Effective Maturity 13.4 years 11.7 years Effective Duration 7.9 years 7.2 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset allocation, quality and interest rate sensitivity are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. Top Five State/Territory Allocations (As a % of Investment Portfolio) 11/30/10 5/31/10 Texas 15% 14% California 11% 11% Florida 8% 8% Commonwealth of Puerto Rico 6% 6% Pennsylvania 5% 5% Top five state allocations are subject to change. For more complete details about the Fund's investment portfolio, see page 11. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of November 30, 2010 (Unaudited) Principal Amount ($) Value ($) Municipal Bonds and Notes 93.6% Alabama 0.2% Montgomery, AL, Medical Clinic Board, Health Care Facility Revenue, Jackson Hospital & Clinic, 5.25%, 3/1/2036 Sylacauga, AL, Health Care Authority Revenue, Coosa Valley Medical Center, Series A, 6.0%, 8/1/2035 Arizona 2.2% Arizona, Salt Verde Financial Corp., Gas Revenue, 5.25%, 12/1/2025 Maricopa County, AZ, Pollution Control Corp. Revenue, El Paso Electric Co. Project, Series B, 7.25%, 4/1/2040 Phoenix, AZ, Civic Improvement Corp., Airport Revenue: Series A, 5.0%, 7/1/2022 Series A, 5.0%, 7/1/2023 Series A, 5.0%, 7/1/2040 Pima County, AZ, Industrial Development Revenue, Tucson Electric Power: 5.75%, 9/1/2029 Series A, 6.375%, 9/1/2029 Yavapai County, AZ, Industrial Development Authority, Solid Waste Disposal Revenue, Waste Management, Inc. Project, Series A-1, 144A, AMT, 4.9%, 3/1/2028 California 10.3% California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area: Series F-1, 5.125%, 4/1/2039 Series F-1, 5.5%, 4/1/2043 California, M-S-R Energy Authority, Series B, 7.0%, 11/1/2034 California, Morongo Band of Mission Indians, Enterprise Casino Revenue, Series B, 144A, 6.5%, 3/1/2028 California, Special Assessment Revenue, Golden State Tobacco Securitization Corp., Series A-1, 5.75%, 6/1/2047 California, State General Obligation: 5.0%, 8/1/2034 5.125%, 8/1/2036 5.5%, 3/1/2040 California, State General Obligation, Various Purposes: 5.0%, 11/1/2032 5.0%, 6/1/2037 5.0%, 11/1/2037 5.0%, 12/1/2037 5.0%, 4/1/2038 5.25%, 3/1/2036 5.75%, 4/1/2031 California, State Public Works Board, Lease Revenue, Capital Projects: Series A-1, 6.0%, 3/1/2035 Series I-1, 6.375%, 11/1/2034 Long Beach, CA, Bond Finance Authority, Natural Gas Purchase Revenue, Series A, 5.25%, 11/15/2023 Los Angeles, CA, Airport Revenue, Regional Airports Improvement Corporation Lease Revenue, Series C, AMT, 7.5%, 12/1/2024 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series B, 5.0%, 5/15/2035 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Series F, 5.0%, 5/1/2035 San Francisco, CA, City & County Public Utilities Commission, Water Revenue, Series A, 5.125%, 11/1/2039 Colorado 2.7% Colorado, E-470 Public Highway Authority Revenue: Series C, 5.375%, 9/1/2026 Series A-1, 5.5%, 9/1/2024, INS: NATL Colorado, Health Facilities Authority Revenue, Adventist Health Sunbelt, Series D, 5.125%, 11/15/2029 Colorado, Health Facilities Authority Revenue, Christian Living Communities Project, Series A, 5.75%, 1/1/2037 Colorado, Health Facilities Authority Revenue, Covenant Retirement Communities, Inc., 5.0%, 12/1/2035 Colorado, Health Facilities Authority Revenue, Valley View Hospital Association, 5.75%, 5/15/2036 Colorado, Public Energy Authority, Natural Gas Purchased Revenue, 6.25%, 11/15/2028, GTY: Merrill Lynch & Co., Inc. Colorado, Regional Transportation District, Private Activity Revenue, Denver Transit Partners, 6.0%, 1/15/2041 Denver, CO, Airport Revenue, Series D, AMT, 7.75%, 11/15/2013 Denver, CO, City & County Single Family Mortgage Revenue, Metro Mayors Caucus, AMT, 5.25%, 11/1/2040 (a) Montrose, CO, Memorial Hospital Revenue, 6.375%, 12/1/2023 Connecticut 1.9% Connecticut, Harbor Point Infrastructure Improvement District, Special Obligation Revenue, Harbor Point Project, Series A, 7.875%, 4/1/2039 Connecticut, Mohegan Tribe Indians Gaming Authority, Priority Distribution, 144A, 5.25%, 1/1/2033 Hamden, CT, Facility Revenue, Whitney Center Project, Series A, 7.625%, 1/1/2030 Mashantucket, CT, Mashantucket Western Pequot Tribe, Special Revenue, Series A, 144A, 6.5%, 9/1/2031** Mashantucket, CT, Project Revenue, Mashantucket Western Pequot Tribe: Series B, 144A, Zero Coupon, 9/1/2010** Series B, 144A, Zero Coupon, 9/1/2011** Series B, 144A, Zero Coupon, 9/1/2012** Series B, 144A, Zero Coupon, 9/1/2013** Series B, 144A, Zero Coupon, 9/1/2014** Mashantucket, CT, Sports, Expo & Entertainment Revenue, Mashantucket Western Pequot Tribe, Series B, 144A, 5.7%, 9/1/2012** Delaware 0.1% Sussex County, DE, First Mortgage Revenue, Cadbury Lewes, Series A, 6.0%, 1/1/2035 District of Columbia 0.6% District of Columbia, Metropolitan Airport Authority System, Series B, AMT, 5.0%, 10/1/2023, INS: AMBAC Florida 9.2% Bayside, FL, Sales & Special Tax Revenue, Community Development District, Series A, 6.3%, 5/1/2018 Florida, Capital Region Community Development District, Capital Improvement Revenue, Series A, 7.0%, 5/1/2039 Florida, Harbourage at Braden River Community Development District, Capital Improvement Revenue, Series A, 6.125%, 5/1/2034 Florida, Main Street Community Development District, Capital Improvement Revenue, Series A, 144A, 6.8%, 5/1/2038 Florida, Middle Village Community Development District, Special Assessment, Series A, 6.0%, 5/1/2035 Florida, Special Assessment Revenue, East Park Community Development District, Series A, 7.5%, 5/1/2039 Florida, Tolomato Community Development District, Special Assessment, 5.4%, 5/1/2037 Highlands County, FL, Health Facilities Authority Revenue, Adventist Health System: Series G, 5.125%, 11/15/2020 Series G, Prerefunded, 5.125%, 11/15/2020 Series G, 5.125%, 11/15/2021 Series G, Prerefunded, 5.125%, 11/15/2021 Series G, 5.125%, 11/15/2022 Series G, Prerefunded, 5.125%, 11/15/2022 Series G, 5.125%, 11/15/2023 Series G, Prerefunded, 5.125%, 11/15/2023 Hillsborough County, FL, Industrial Development Authority Revenue, Health Facilities, University Community Hospital, Series A, Prerefunded, 5.625%, 8/15/2029 Miami Beach, FL, Health Facilities Authority Hospital Revenue, Mount Sinai Medical Center, 144A, 6.75%, 11/15/2029 Miami-Dade County, FL, Aviation Revenue, Miami International Airport: Series A, AMT, 5.25%, 10/1/2033, INS: AGC Series A-1, 5.5%, 10/1/2041 Miami-Dade County, FL, Double Barreled Aviation, 5.0%, 7/1/2041 (a) Miami-Dade County, FL, Water & Sewer Systems Revenue, 5.0%, 10/1/2034 Orange County, FL, Health Facilities Authority Revenue, Orlando Regional Healthcare, Series C, 5.25%, 10/1/2035 Orlando & Orange County, FL, Expressway Authority Revenue: Series C, 5.0%, 7/1/2035 Series A, 5.0%, 7/1/2040 Orlando, FL, Greater Aviation Authority, Airport Facilities Revenue, Jet Blue Airways Corp., AMT, 6.5%, 11/15/2036 Palm Beach County, FL, Health Facilities Authority Revenue, Waterford Project, 5.375%, 11/15/2022 Palm Beach County, FL, Health Facilities Authority, Retirement Community Revenue, Acts Retirement-Life Communities, Inc., 5.5%, 11/15/2033 Port St. Lucie, FL, Special Assessment Revenue, Southwest Annexation District 1, Series B, 5.0%, 7/1/2027, INS: NATL Seminole Tribe, FL, Special Obligation Revenue: Series A, 144A, 5.5%, 10/1/2024 Series A, 144A, 5.75%, 10/1/2022 South Florida, Water Management District, Certificates of Participation, 5.0%, 10/1/2025, INS: AMBAC (a) South Miami, FL, Health Facilities Authority Hospital Revenue, Baptist Health South Florida Group: 5.0%, 8/15/2023 5.0%, 8/15/2024 5.0%, 8/15/2025 Georgia 3.4% Americus-Sumter County, GA, Hospital & Healthcare Revenue, Hospital Authority, South Georgia Methodist, Series A, 6.375%, 5/15/2029 Atlanta, GA, Tax Allocation, Beltline Project, Series B, 7.375%, 1/1/2031 Atlanta, GA, Tax Allocation, Princeton Lakes Project, 144A, 5.5%, 1/1/2031 Atlanta, GA, Water & Wastewater Revenue: Series B, 5.375%, 11/1/2039, INS: AGMC (a) Series A, 6.25%, 11/1/2034 De Kalb County, GA, Hospital Authority Revenue, Anticipation Certificates, Dekalb Medical Center, Inc. Project, 6.125%, 9/1/2040 Georgia, Glynn-Brunswick Memorial Hospital Authority Revenue, Anticipation Certificates-Southeast Health, Series A, 5.625%, 8/1/2034 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue: Series A, 5.0%, 3/15/2019 (a) Series A, 5.5%, 9/15/2024 Georgia, Municipal Electric Authority, Power Revenue, Series 2005-Z, 5.5%, 1/1/2012 Series Z, ETM, 5.5%, 1/1/2012 Guam 0.9% Government of Guam, General Obligation, Series A, 7.0%, 11/15/2039 Government of Guam, Waterworks Authority, Water & Wastewater System Revenue, 5.5%, 7/1/2016 Guam, Power Authority Revenue, Series A, 5.5%, 10/1/2030 Hawaii 1.8% Hawaii, State Airports Systems Revenue, Series A, 5.0%, 7/1/2034 Hawaii, State Department of Budget & Finance, Special Purpose Revenue, 15 Craigside Project, Series A, 9.0%, 11/15/2044 Hawaii, State Department of Budget & Finance, Special Purpose Revenue, Hawaiian Electric Co.: Series B, AMT, 4.6%, 5/1/2026, INS: FGIC 6.5%, 7/1/2039, GTY: Hawaiian Electric Co. Illinois 3.9% Chicago, IL, General Obligation, Series A, 5.25%, 1/1/2029, INS: AGMC Illinois, Finance Authority Revenue, Elmhurst Memorial Healthcare, Series A, 5.625%, 1/1/2037 Illinois, Finance Authority Revenue, Friendship Village of Schaumburg: Series A, 5.625%, 2/15/2037 7.25%, 2/15/2045 Illinois, Finance Authority Revenue, Park Place of Elmhurst: Series D-3, 6.25%, 8/15/2015 Series A, 8.125%, 5/15/2040 Illinois, Finance Authority Revenue, Roosevelt University Project, 6.5%, 4/1/2044 Illinois, Finance Authority Revenue, Rush University Medical Center, Series B, 5.75%, 11/1/2028, INS: NATL Illinois, Finance Authority Revenue, Swedish Covenant Hospital, Series A, 6.0%, 8/15/2038 Illinois, Finance Authority Revenue, The Admiral at Lake Project: Series D-3, 6.0%, 5/15/2017 Series A, 7.75%, 5/15/2030 Series A, 8.0%, 5/15/2040 Series A, 8.0%, 5/15/2046 Illinois, Finance Authority Revenue, Three Crowns Park Plaza: Series A, 5.875%, 2/15/2026 Series A, 5.875%, 2/15/2038 Illinois, Metropolitan Pier & Exposition Authority, Dedicated State Tax Revenue, McCormick Place, Series B, 5.0%, 6/15/2050, INS: AGMC Illinois, Municipal Electric Agency, Power Supply Revenue: Series A, 5.25%, 2/1/2023, INS: FGIC Series A, 5.25%, 2/1/2024, INS: FGIC Indiana 0.3% Indiana, Health & Educational Facility Financing Authority, Hospital Revenue, Community Foundation Northwest, 5.5%, 3/1/2037 Indiana, Hospital & Healthcare Revenue, Health Facilities Finance Authority, Greenwood Village South Project, 5.625%, 5/15/2028 North Manchester, IN, Peabody Retirement Community Project Revenue, Series A, 7.25%, 7/1/2033** Vigo County, IN, Hospital Authority Revenue, Union Hospital, Inc., 144A, 5.5%, 9/1/2027 Iowa 0.7% Altoona, IA, Urban Renewal Tax Increment Revenue, Annual Appropriation: 6.0%, 6/1/2034 6.0%, 6/1/2039 Cedar Rapids, IA, First Mortgage Revenue, Cottage Grove Place, Series A, 5.875%, 7/1/2028 Iowa, Finance Authority Retirement Community Revenue, Edgewater LLC Project, 6.5%, 11/15/2027 Kansas 0.9% Lenexa, KS, Health Care Facility Revenue, 5.5%, 5/15/2039 Lenexa, KS, Health Care Facility Revenue, Lakeview Village, Inc. Project, 7.25%, 5/15/2039 Wichita, KS, Hospital & Healthcare Revenue: Series 3, 5.5%, 11/15/2025 Series 3, 5.625%, 11/15/2031 Wichita, KS, Hospital Revenue, Facilities Improvement, Series III-A, 5.0%, 11/15/2034 Wyandotte County, KS, Unified Government Special Obligation Revenue, Sales Tax, Series B, 5.0%, 12/1/2020 Kentucky 1.1% Kentucky, Economic Development Finance Authority, Health System Revenue, Norton Healthcare, Series A, 6.625%, 10/1/2028 Kentucky, Economic Development Finance Authority, Hospital Facilities Revenue, Owensboro Medical Health Systems, Series A, 6.5%, 3/1/2045 Kentucky, Economic Development Finance Authority, Louisville Arena Project Revenue, Series A-1, 6.0%, 12/1/2033, INS: AGC (a) Louisville & Jefferson County, KY, Metropolitan Government Health Systems Revenue, Norton Healthcare, Inc., 5.0%, 10/1/2030 Louisiana 1.9% DeSoto Parish, LA, Environmental Improvement Revenue, International Paper Co. Project: Series A, AMT, 5.0%, 11/1/2018 Series A, AMT, 5.75%, 9/1/2031 Louisiana, Local Government Environmental Facilities & Community Development, Westlake Chemical Corp., Series A, 6.5%, 8/1/2029 Louisiana, Local Government Environmental Facilities, Community Development Authority Revenue, 6.75%, 11/1/2032 Louisiana, Public Facilities Authority, Hospital Revenue, Lafayette General Medical Center, 5.5%, 11/1/2040 Louisiana, Regional Transit Authority, Sales Tax Revenue, 5.0%, 12/1/2030, INS: AGMC Louisiana, St. John Baptist Parish Revenue, Marathon Oil Corp., Series A, 5.125%, 6/1/2037 Maryland 1.7% Anne Arundel County, MD, Special Obligation, National Business Park North Project, 6.1%, 7/1/2040 Maryland, State Economic Development Corp. Revenue, Senior Lien Project, Chesapeake Bay: Series A, 5.0%, 12/1/2031 Series B, 5.25%, 12/1/2031 Maryland, State Health & Higher Educational Facilities Authority Revenue, Doctors Community Hospital, Inc., 5.75%, 7/1/2038 Maryland, State Health & Higher Educational Facilities Authority Revenue, Mercy Medical Center, Series A, 5.0%, 7/1/2037 Maryland, State Health & Higher Educational Facilities Authority Revenue, Washington County Hospital: 5.75%, 1/1/2033 6.0%, 1/1/2028 Massachusetts 3.6% Boston, MA, Industrial Development Financing Authority Revenue, Crosstown Center Project: AMT, 6.5%, 9/1/2035 AMT, 8.0%, 9/1/2035 Massachusetts, Development Finance Agency, Senior Living Facility Revenue, Series B2, 6.25%, 6/1/2014 Massachusetts, Development Finance Agency, Senior Living Facility Revenue, Groves-Lincoln: Series A, 7.75%, 6/1/2039 Series A, 7.875%, 6/1/2044 Massachusetts, Health & Educational Facilities Authority Revenue, Caritas Christi Obligation, Series B, Prerefunded, 6.25%, 7/1/2022 Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Civic Investments, Series A, Prerefunded, 9.0%, 12/15/2015, GTY: Harvard Pilgrim Health Care Massachusetts, Industrial Development Revenue, Development Finance Agency, Series A, 7.1%, 7/1/2032 Massachusetts, Project Revenue, Health & Educational Facilities Authority, Series B, Prerefunded, 9.15%, 12/15/2023, GTY: Harvard Pilgrim Health Care Massachusetts, Project Revenue, Health & Educational Facilities Authority, Jordan Hospital, Series E, 6.75%, 10/1/2033 Massachusetts, State Development Finance Agency Revenue, Linden Ponds, Inc. Facility, Series A, 5.75%, 11/15/2035 Massachusetts, State Health & Educational Facilities Authority Revenue, Caregroup Healthcare System: Series E-1, 5.0%, 7/1/2028 Series E-1, 5.125%, 7/1/2038 Massachusetts, State Health & Educational Facilities Authority Revenue, Jordan Hospital, Series B, 6.875%, 10/1/2015 Massachusetts, State Health & Educational Facilities Authority Revenue, Milford Regional Medical Center: Series E, 5.0%, 7/15/2022 Series E, 5.0%, 7/15/2032 Series E, 5.0%, 7/15/2037 Massachusetts, State Health & Educational Facilities Authority Revenue, South Shore Hospital: Series F, 5.625%, 7/1/2019 Series F, 5.75%, 7/1/2029 Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 5.75%, 7/1/2039 Massachusetts, State Port Authority Special Facilities Revenue, Delta Air Lines, Inc. Project: Series A, AMT, 5.5%, 1/1/2016, INS: AMBAC Series A, AMT, 5.5%, 1/1/2018, INS: AMBAC Michigan 2.0% Dearborn, MI, Economic Development Corp. Revenue, Limited Obligation, Henry Ford Village: 7.0%, 11/15/2038 7.125%, 11/15/2043 Detroit, MI, Sales & Special Tax Revenue, Downtown Development Authority: Zero Coupon, 7/1/2011 Zero Coupon, 7/1/2012 Detroit, MI, Sewer Disposal Revenue, Series D, 0.794%*, 7/1/2032, INS: AGMC Kalamazoo, MI, Economic Development Corp. Revenue, Limited Obligation, Heritage Community, 5.375%, 5/15/2027 Michigan, State Grant Anticipation Bonds, 5.25%, 9/15/2023, INS: AGMC Michigan, State Hospital Finance Authority Revenue, Henry Ford Health Hospital, 5.75%, 11/15/2039 Oakland County, MI, Economic Development Corp., Limited Obligation Revenue, Motion Picture Studios, Recovery Zone Project, Series A, 144A, 7.0%, 8/1/2040 Mississippi 1.0% Lowndes County, MS, Solid Waste Disposal & Pollution Control Revenue, Weyerhaeuser Co. Project, Series A, 6.8%, 4/1/2022 Warren County, MS, Gulf Opportunity Zone, International Paper Co.: Series A, 5.5%, 9/1/2031 Series A, 5.8%, 5/1/2034, GTY: International Paper Co. Series A, 6.5%, 9/1/2032 Missouri 0.8% Branson, MO, Regional Airport Transportation Development, District Airport Revenue, Series B, AMT, 6.0%, 7/1/2037 Cass County, MO, Hospital Revenue, 5.5%, 5/1/2027 Kansas City, MO, Industrial Development Authority, Health Facilities Revenue, First Mortgage, Bishop Spencer, Series A, 6.5%, 1/1/2035 Kirkwood, MO, Industrial Development Authority, Retirement Community Revenue, Aberdeen Heights: Series C-3, 6.5%, 5/15/2015 Series A, 8.25%, 5/15/2039 Series A, 8.25%, 5/15/2045 St. Louis, MO, Lambert-St. Louis International Airport Revenue, Series A-1, 6.625%, 7/1/2034 Nebraska 0.4% Douglas County, NE, Hospital Authority No. 002 Revenue, Health Facilities, Immanuel Obligation Group, 5.625%, 1/1/2040 Lancaster County, NE, Hospital Authority No.1, Health Facilities Revenue, Immanuel Obligation Group, 5.625%, 1/1/2040 Nebraska, Central Plains Energy Project Revenue, Project No. 1, Series A, 5.25%, 12/1/2021 Nevada 0.7% Clark County, NV, School District, Series A, 5.0%, 6/15/2022, INS: FGIC (a) Nevada, Director State Department of Business & Industry, Las Vegas Monorail Project, Second Tier, 7.375%, 1/1/2030** Reno, NV, Hospital Revenue, Renown Regional Medical Center Project, Series A, 5.0%, 6/1/2027 Sparks, NV, Local Improvement Districts, Limited Obligation District No. 3, 6.75%, 9/1/2027 New Hampshire 0.9% New Hampshire, Health & Education Facilities Authority Revenue, Havenwood-Heritage Heights: Series A, 5.35%, 1/1/2026 Series A, 5.4%, 1/1/2030 New Hampshire, Senior Care Revenue, Health & Educational Facilities Authority, New Hampshire Catholic Charities, 5.8%, 8/1/2022 New Hampshire, Senior Care Revenue, Health & Educational Facilities Authority, Rivermead at Peterborough: 5.5%, 7/1/2013 5.625%, 7/1/2018 New Hampshire, State Business Finance Authority Revenue, Elliot Hospital Obligation Group, Series A, 6.125%, 10/1/2039 New Hampshire, State Business Finance Authority, Solid Waste Disposal Revenue, Waste Management, Inc. Project, AMT, 5.2%, 5/1/2027 New Jersey 1.9% Middlesex County, NJ, Pollution Control Authority Revenue, Pollution Control Amerada, 6.05%, 9/15/2034 New Jersey, Economic Development Authority Revenue, Cigarette Tax, 5.75%, 6/15/2034 New Jersey, Economic Development Authority Revenue, Motor Vehicle Surplus Revenue, Series A, 5.0%, 7/1/2023, INS: NATL New Jersey, Economic Development Authority Revenue, United Methodist Homes, Series A-2, 6.625%, 7/1/2033 New Jersey, Health Care Facilities Financing Authority Revenue, St. Joseph's Health Care System, 6.625%, 7/1/2038 New Jersey, Industrial Development Revenue, Economic Development Authority, Harrogate, Inc., Series A, 5.875%, 12/1/2026 New Jersey, Tobacco Settlement Financing Corp., Series 1-A, 5.0%, 6/1/2029 New Mexico 0.5% Farmington, NM, Pollution Control Revenue, Public Service Co. of New Mexico, Series C, 5.9%, 6/1/2040 New York 1.8% Albany, NY, Industrial Development Agency, Civic Facility Revenue, St. Peter's Hospital Project: Series A, 5.25%, 11/15/2027 Series A, 5.75%, 11/15/2022 New York, State Dormitory Authority Revenues, NYU Hospital Center, Series B, 5.25%, 7/1/2024 New York, State Dormitory Authority Revenues, Orange Regional Medical Center, 6.125%, 12/1/2029 New York & New Jersey Port Authority, One Hundred Forty-Seventh, AMT, 5.0%, 10/15/2023, INS: FGIC New York City, NY, Industrial Development Agency Revenue, Liberty-7, World Trade Center, Series A, 6.25%, 3/1/2015 New York City, NY, Industrial Development Agency, Special Facility Revenue, American Airlines, JFK International Airport: AMT, 7.75%, 8/1/2031, GTY: AMR Corp. AMT, 8.0%, 8/1/2028, GTY: AMR Corp. New York City, NY, Industrial Development Agency, Special Facility Revenue, British Airways PLC Project, AMT, 7.625%, 12/1/2032 Orange County, NY, Senior Care Revenue, Industrial Development Agency, The Glen Arden Project, 5.7%, 1/1/2028 North Carolina 0.6% Charlotte, NC, Airport Revenue, Series A, 5.0%, 7/1/2039 North Carolina, Eastern Municipal Power Agency, Power Systems Revenue, Series B, 5.0%, 1/1/2026 North Carolina, Electric Revenue, Municipal Power Agency: Series F, 5.5%, 1/1/2016 Series F, 5.5%, 1/1/2017 North Carolina, Medical Care Commission, Retirement Facilities Revenue, First Mortgage, Southminster Project, Series A, 5.625%, 10/1/2027 North Carolina, Municipal Power Agency, No. 1 Catawba Electric Revenue, Series A, 5.0%, 1/1/2030 Ohio 1.9% Buckeye, OH, Tobacco Settlement Financing Authority, Series A-2, 5.875%, 6/1/2030 Ohio, State Higher Educational Facility Commission Revenue, Summa Health Systems Project, Series 2010, 5.75%, 11/15/2040 Oklahoma 0.4% Tulsa County, OK, Industrial Authority, Senior Living Community Revenue, Montereau, Inc. Project, Series A, 7.25%, 11/1/2045 Oregon 0.6% Clackamas County, OR, North Clackamas School District No. 12, Series B, Step-up Coupon, 0% to 6/15/2011, 5.0% to 6/15/2023, INS: AGMC Pennsylvania 3.5% Allegheny County, PA, Hospital Development Authority Revenue, West Penn Allegheny Health Systems, Series A, 5.0%, 11/15/2028 Chester County, PA, Senior Care Revenue, Health & Education Facilities Authority, Jenners Pond, Inc. Project, Prerefunded, 7.625%, 7/1/2034 Cumberland County, PA, Municipal Authority Revenue, Asbury Obligation Group, 6.125%, 1/1/2045 Delaware Valley, PA, Regional Finance Authority, Local Government Revenue, 5.75%, 7/1/2017 Lancaster County, PA, Hospital Authority Revenue, Brethren Village Project, Series A, 6.375%, 7/1/2030 Montgomery County, PA, Industrial Development Authority Revenue, Whitemarsh Continuing Care, 6.25%, 2/1/2035 Northampton County, PA, Hospital Authority Revenue, St. Luke's Hospital Project: Series A, 5.375%, 8/15/2028 Series A, 5.5%, 8/15/2035 Pennsylvania, Economic Development Finance Authority, US Airways Group, Series B, 8.0%, 5/1/2029, GTY: US Airways, Inc. Pennsylvania, Economic Development Financing Authority, Exempt Facilities Revenue, Reliant Energy, Series A, AMT, 6.75%, 12/1/2036, GTY: RRI Energy, Inc. Pennsylvania, Economic Development Financing Authority, Sewer Sludge Disposal Revenue, Philadelphia Biosolids Facility, 6.25%, 1/1/2032 Pennsylvania, Sales & Special Tax Revenue, Economic Development Financing Authority, Amtrak Project, Series A, AMT, 6.125%, 11/1/2021 Philadelphia, PA, Airport Revenue, Series A, 5.0%, 6/15/2035 Philadelphia, PA, Gas Works Revenue, 5.25%, 8/1/2040 Philadelphia, PA, Hospitals & Higher Education Facilities Authority Revenue, Temple University Health Systems, Series A, 5.0%, 7/1/2034 Puerto Rico 6.6% Commonwealth of Puerto Rico, Aqueduct & Sewer Authority Revenue, Series A, 6.0%, 7/1/2038 Commonwealth of Puerto Rico, General Obligation: Series A, 5.0%, 7/1/2021 Series A, 6.0%, 7/1/2038 Commonwealth of Puerto Rico, Government Development Bank, Series B, 5.0%, 12/1/2015 Commonwealth of Puerto Rico, Public Improvement: Series A, 5.5%, 7/1/2022, INS: FGIC Series B, 6.5%, 7/1/2037 Puerto Rico, Electric Power Authority Revenue: Series TT, 5.0%, 7/1/2032 Series TT, 5.0%, 7/1/2037 Series XX, 5.25%, 7/1/2040 Puerto Rico, Public Buildings Authority Revenue, Government Facilities: Series N, 5.5%, 7/1/2024 Series M, 6.25%, 7/1/2022 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.375%, 8/1/2039 Series A, 5.75%, 8/1/2037 Series A, 6.5%, 8/1/2044 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation: Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 Series A, Step-up Coupon, 0% to 8/1/2019, 6.25% to 8/1/2033 South Carolina 0.9% Greenwood County, SC, Hospital & Healthcare Revenue, South Carolina Memorial Hospital, 5.5%, 10/1/2031 Hardeeville, SC, Assessment Revenue, Anderson Tract Municipal Improvement District: Series B, 7.5%, 11/1/2015 Series A, 7.75%, 11/1/2039 South Carolina, Jobs Economic Development Authority Revenue, Bon Secours Health System, Series B, 5.625%, 11/15/2030 South Carolina, Jobs Economic Development Authority, Hospital Facilities Revenue, Palmetto Health Alliance: 5.75%, 8/1/2039 Series C, Prerefunded, 7.0%, 8/1/2030 South Dakota 0.5% South Dakota, State Health & Educational Facilities Authority Revenue, Avera Health: Series B, 5.25%, 7/1/2038 Series B, 5.5%, 7/1/2035 South Dakota, State Health & Educational Facilities Authority Revenue, Sanford Health, 5.0%, 11/1/2027 Tennessee 3.1% Clarksville, TN, Natural Gas Acquisition Corp., Gas Revenue: 5.0%, 12/15/2017 5.0%, 12/15/2018 Elizabethton, TN, Hospital & Healthcare Revenue, Health & Educational Facilities Board, Series B, Prerefunded, 8.0%, 7/1/2033 Jackson, TN, Hospital Revenue, Jackson-Madison Project, 5.625%, 4/1/2038 Johnson City, TN, Health & Educational Facilities, Board Hospital Revenue, First Mortgage, Mountain States Health Alliance, Series A, 5.5%, 7/1/2036 Johnson City, TN, Health & Educational Facilities, Board Hospital Revenue, Mountain States Health Alliance, 6.5%, 7/1/2038 Johnson City, TN, Hospital & Healthcare Revenue, Health & Educational Facilities Board Hospital, Series A, Prerefunded, 7.5%, 7/1/2033 Tennessee, Energy Acquisition Corp., Gas Revenue: Series C, 5.0%, 2/1/2027 Series A, 5.25%, 9/1/2018 Texas 13.1% Abilene, TX, Hospital & Healthcare Revenue, Health Facilities, Sears Methodist Retirement Facilities, Series A, 7.0%, 11/15/2033 Abilene, TX, Senior Care Revenue, Health Facilities Development, Sears Methodist Retirement Facilities, Series A, 5.9%, 11/15/2025 Austin, TX, Austin-Bergstrom Landhost Enterprises, Inc., Airport Hotel Project, Series A, 3.375%, 4/1/2027 (b) Bexar County, TX, Health Facilities Development Corp. Revenue, Army Retirement Residence Project, 6.2%, 7/1/2045 Brazos River, TX, Harbor Navigation District, Brazoria County Environmental Health, Dow Chemical Co. Project: Series B-2, 4.95%, 5/15/2033 Series A-3, AMT, 5.125%, 5/15/2033 Brazos River, TX, Pollution Control Authority Revenue, Series D-1, 144A, AMT, 8.25%, 5/1/2033 Cass County, TX, Industrial Development Corp., Environmental Improvement Revenue, International Paper Co. Projects, Series A, 9.25%, 3/1/2024 Central Texas, Regional Mobility Authority Revenue, Capital Appreciation: Zero Coupon, 1/1/2030 Zero Coupon, 1/1/2032 Fort Bend, TX, General Obligation, Independent School District, Series A, 5.25%, 8/15/2025 (a) Harris County, TX, Health Facilities Development Corp., Hospital Revenue, Memorial Hermann Healthcare Systems, Series A, 5.125%, 12/1/2023 Houston, TX, Transportation/Tolls Revenue, Special Facilities, Continental Airlines, Inc., Series E, AMT, 6.75%, 7/1/2029 Lewisville, TX, Combination Contract Revenue, 144A, 6.75%, 10/1/2032 Matagorda County, TX, Navigation District No. 1, Pollution Control Revenue, AEP Texas Central Co. Project, Series A, 4.4%, 5/1/2030, INS: AMBAC Matagorda County, TX, Navigation District No. 1, Pollution Control Revenue, Central Power & Light Co. Project, Series A, 6.3%, 11/1/2029 Mission, TX, Economic Development Corp., Solid Waste Disposal Revenue, Allied Waste NA, Inc. Project, Series A, AMT, 5.2%, 4/1/2018, GTY: Allied Waste Industries North Texas, Tollway Authority Revenue: First Tier, Series A, 5.625%, 1/1/2033 Second Tier, Series F, 5.75%, 1/1/2038 First Tier, 6.0%, 1/1/2043 (c) First Tier, Series A, 6.25%, 1/1/2039 San Antonio, TX, Convention Center Hotel Finance Corp., Contract Revenue, Empowerment Zone, Series A, AMT, 5.0%, 7/15/2039, INS: AMBAC Tarrant County, TX, Cultural Education Facilities Finance Corp., Retirement Facility, Mirador Project: Series A, 8.125%, 11/15/2039 Series A, 8.25%, 11/15/2044 Tarrant County, TX, Cultural Educational Facilities Finance Corp. Revenue, Texas Health Resources, Series A, 5.0%, 2/15/2022 Texas, Dallas-Fort Worth International Airport Revenue: Series A, 5.25%, 11/1/2038 Series A, AMT, 5.5%, 11/1/2020, INS: NATL Texas, Industrial Development Revenue, Waste Disposal Authority, Series A, AMT, 6.1%, 8/1/2024 Texas, Love Field Airport Modernization Corp., Special Facilities Revenue, Southwest Airlines Co. Project, 5.25%, 11/1/2040 Texas, Municipal Gas Acquisition & Supply Corp. I, Gas Supply Revenue: Series D, 5.625%, 12/15/2017 Series D, 6.25%, 12/15/2026 Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue, 5.5%, 8/1/2020 Texas, Uptown Development Authority, Tax Increment Contract Revenue, Infrastructure Improvement Facilities, 5.5%, 9/1/2029 Texas, Water & Sewer Revenue, Waste Disposal Authority, AMT, 6.65%, 4/1/2032 Tom Green County, TX, Hospital & Healthcare Revenue, Health Facilities Development Corp., Shannon Health System Project, 6.75%, 5/15/2021 Travis County, TX, Health Facilities Development Corp. Revenue, Westminster Manor Health: 7.0%, 11/1/2030 7.125%, 11/1/2040 West Harris County, TX, Regional Water Authority, Water Systems Revenue, 5.0%, 12/15/2035 Vermont 0.0% Vermont, Multi-Family Housing Revenue, Housing Finance Agency, Northgate Project, 144A, AMT, 8.25%, 6/15/2020 (d) Virginia 0.8% Virginia, Marquis Community Development Authority Revenue, 5.625%, 9/1/2018 Virginia, Peninsula Ports Authority, Residential Care Facility Revenue, Virginia Baptist Homes, Series C, 5.4%, 12/1/2033 Virginia, Peninsula Town Center Community Development Authority Revenue, Special Obligation, 6.45%, 9/1/2037 Washington 1.9% Klickitat County, WA, Public Hospital District No. 2 Revenue, Skyline Hospital, 6.5%, 12/1/2038 Washington, Electric Revenue, Public Power Supply System, Nuclear Project No. 3, Series B, 7.125%, 7/1/2016 (a) Washington, State Health Care Facilities Authority Revenue, Series C, 5.375%, 8/15/2028, INS: Radian Washington, State Health Care Facilities Authority Revenue, Virginia Mason Medical Center: Series B, 5.75%, 8/15/2037, INS: ACA Series A, 6.125%, 8/15/2037 West Virginia 0.8% West Virginia, State Hospital Finance Authority Revenue, Charleston Medical Center, Series A, 5.625%, 9/1/2032 West Virginia, State Hospital Finance Authority Revenue, Thomas Health Systems: 6.5%, 10/1/2028 6.5%, 10/1/2038 Wisconsin 1.2% Milwaukee County, WI, Airport Revenue, Series A, 5.0%, 12/1/2034 Wisconsin, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Aurora Health Care, Inc., 6.875%, 4/15/2030 Wisconsin, State Health & Educational Facilities Authority Revenue, Aurora Health Care, Inc., Series A, 5.625%, 4/15/2039 Wisconsin, State Health & Educational Facilities Authority Revenue, Beaver Dam Community Hospitals, Inc., Series A, 6.75%, 8/15/2034 Wisconsin, State Health & Educational Facilities Authority Revenue, St. John's Communities, Inc., Series A, 7.625%, 9/15/2039 Wyoming 0.1% Wyoming, Municipal Power Supply Agency, Series A, 5.0%, 1/1/2036 Multi-State 0.2% Non-Profit Preferred Funding Trust I, Series A1, 4.22%, 9/15/2037 Total Municipal Bonds and Notes (Cost $1,572,243,602) Municipal Inverse Floating Rate Notes (e) 16.8% California 1.5% Sacramento, CA, Municipal Utility District, Electric Revenue, Series U, 5.0%, 8/15/2024, INS: AGMC (f) Sacramento, CA, Municipal Utility District, Electric Revenue, Series U, 5.0%, 8/15/2025, INS: AGMC (f) Trust: Sacramento, CA, Municipal Utility District, Electric Revenue, Series R 11513-1, 144A, 21.159%, 8/15/2024, Leverage Factor at purchase date: 5 to 1 San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2027, INS: AGMC (f) San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2028, INS: AGMC (f) Trust: San Diego County, CA, Water Utility Improvements, Certificates of Participation, Series 2008-1104, 144A, 9.133%, 5/1/2027, Leverage Factor at purchase date: 2 to 1 Hawaii 0.6% Hawaii, State General Obligation, Series DK, 5.0%, 5/1/2027 (f) Trust: Hawaii, State General Obligation, Series 2867, 144A, 17.420%, 5/1/2027, Leverage Factor at purchase date: 4 to 1 Louisiana 0.6% Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2033 (f) Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2034 (f) Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2035 (f) Trust: Louisiana, State Gas & Fuels Tax Revenue, Series 3806, 144A, 9.168%, 5/1/2033, Leverage Factor at purchase date: 2 to 1 Nevada 2.5% Clark County, NV, School District, Series C, 5.0%, 6/15/2021 (f) Clark County, NV, School District, Series C, 5.0%, 6/15/2022 (f) Clark County, NV, School District, Series C, 5.0%, 6/15/2023 (f) Trust: Clark County, NV, School Improvements, Series 2008-1153, 144A, 9.121%, 6/15/2021, Leverage Factor at purchase date: 2 to 1 Las Vegas Valley, NV, General Obligation, Water District, Series A, 5.0%, 2/1/2036 (f) Trust: Las Vegas Valley, NV, General Obligation, Water District, 144A, 9.168%, 2/1/2036, Leverage Factor at purchase date: 2 to 1 New York 2.2% New York, State Dormitory Authority Revenues, Personal Income Tax Revenue, Series A, 5.0%, 3/15/2023 (f) Trust: New York, State Dormitory Authority Revenues, Secondary Issues, Series 1955-2, 144A, 17.494%, 3/15/2023, Leverage Factor at purchase date: 4 to 1 New York, State Dormitory Authority, Personal Income Tax Revenue, Series F, 5.0%, 2/15/2035 (f) Trust: New York, Puttable Floating Option Tax Exempt Receipts, 144A, 9.25%, 2/15/2035, Leverage Factor at purchase date: 2 to 1 New York, State Environmental Facilities Corp., Clean Drinking Water, Series A, 5.0%, 6/15/2025 (f) New York, State Environmental Facilities Corp., Clean Drinking Water, Series A, 5.0%, 6/15/2026 (f) New York, State Environmental Facilities Corp., Clean Drinking Water, Series A, 5.0%, 6/15/2027 (f) Trust: New York, State Environmental Facilities Corp., Clean Drinking Water, Series 2870, 144A, 15.915%, 6/15/2025, Leverage Factor at purchase date: 3.6 to 1 New York City, NY, Transitional Finance Authority Revenue, Series C-1, 5.0%, 11/1/2027 (f) Trust: New York City, NY, Transitional Finance Authority Revenue, Series 2072, 144A, 11.06%, 11/1/2027, Leverage Factor at purchase date: 2.5 to 1 Ohio 0.7% Ohio, State Higher Educational Facilities Commission Revenue, Cleveland Clinic Health, Series A, 5.125%, 1/1/2028 (f) Ohio, State Higher Educational Facilities Commission Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2033 (f) Trust: Ohio, State Higher Educational Revenue, Series 3139, 144A, 14.139%, 1/1/2028, Leverage Factor at purchase date: 3 to 1 Pennsylvania 2.4% Pennsylvania, State General Obligation, Series A, 5.0%, 8/1/2023 (f) Trust: Pennsylvania, State General Obligation, Series R-11505-1, 144A, 42.691%, 8/1/2023, Leverage Factor at purchase date: 10 to 1 Pennsylvania, State Revenue Bond, Series A, 5.0%, 8/1/2024 (f) Trust: Pennsylvania, State Revenue Bond, Series 2720, 144A, 12.513%, 8/1/2024, Leverage Factor at purchase date: 3 to 1 Tennessee 1.0% Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2024 (f) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-1, 144A, 17.506%, 1/1/2024, Leverage Factor at purchase date: 4 to 1 Texas 3.2% Conroe, TX, Independent School District, School Building, 5.0%, 2/15/2024 (f) Conroe, TX, Independent School District, School Building, 5.0%, 2/15/2025 (f) Trust: Conroe, TX, Independent School District, Series 2487, 144A, 17.389%, 2/15/2024, Leverage Factor at purchase date: 4 to 1 San Antonio, TX, Electric & Gas Revenue, 5.0%, 2/1/2024 (f) Trust: San Antonio, TX, Electric & Gas Revenue, Series 2957, 144A, 13.28%, 2/1/2024, Leverage Factor at purchase date: 3 to 1 Texas, North East Independent School District, School Building, Series A, 5.0%, 8/1/2024 (f) Trust: Texas, North East Independent School District, Series 2355, 144A, 21.68%, 8/1/2024, Leverage Factor at purchase date: 5 to 1 Texas, State Transportation Commission Revenue, 5.0%, 4/1/2026 (f) Trust: Texas, State Transportation Commission Revenue, Series 2563, 144A, 21.56%, 4/1/2026, Leverage Factor at purchase date: 5 to 1 Harris County, TX, Flood Control District, Series A, 5.0%, 10/1/2034 (c) (f) Trust: Texas, Puttable Floating Option Tax Exempt Receipts, Series 4692, 144A, 9.32%, 10/1/2034, Leverage Factor at purchase date: 2 to 1 Washington 2.1% Washington, Energy Northwest Electric Revenue, Columbia Generating Station, Series A, 5.0%, 7/1/2024 (f) Trust: Washington, Energy Northwest Electric Revenue, Series 2301, 144A, 21.68%, 7/1/2024, Leverage Factor at purchase date: 5 to 1 Washington, State General Obligation, Series A, 5.0%, 7/1/2025 (f) Trust: Washington, State General Obligation, Series 2154, 144A, 21.68%, 7/1/2025, Leverage Factor at purchase date: 5 to 1 Washington, State General Obligation, Series 2007A, 5.0%, 7/1/2023, INS: AGMC (f) Trust: Washington, State General Obligation, Series 2302, 144A, 21.68%, 7/1/2023, Leverage Factor at purchase date: 5 to 1 Washington, State Public Power Supply System, Nuclear Project No. 2, 10.139%, 7/1/2012 Total Municipal Inverse Floating Rate Notes (Cost $279,281,343) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,851,524,945)+ Other Assets and Liabilities, Net ) ) Net Assets * These securities are shown at their current rate as of November 30, 2010. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. ** Non-income producing security. In the case of a bond, generally denotes that the issuer has defaulted on the payment of principal or interest. The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Mashantucket, CT, Mashantucket Western Pequot Tribe, Special Revenue, Series A, 144A % 9/1/2031 Mashantucket, CT, Project Revenue, Mashantucket Western Pequot Tribe, Series B, 144A Zero Coupon 9/1/2010 Mashantucket, CT, Project Revenue, Mashantucket Western Pequot Tribe, Series B, 144A Zero Coupon 9/1/2011 Mashantucket, CT, Project Revenue, Mashantucket Western Pequot Tribe, Series B, 144A Zero Coupon 9/1/2012 Mashantucket, CT, Project Revenue, Mashantucket Western Pequot Tribe, Series B, 144A Zero Coupon 9/1/2013 Mashantucket, CT, Project Revenue, Mashantucket Western Pequot Tribe, Series B, 144A Zero Coupon 9/1/2014 Mashantucket, CT, Sports, Expo & Entertainment Revenue, Mashantucket Western Pequot Tribe, Series B, 144A % 9/1/2012 Nevada, Director State Department of Business & Industry, Las Vegas Monorail Project, Second Tier % 1/1/2030 North Manchester, IN, Peabody Retirement Community Project Revenue, Series A % 7/1/2033 +The cost for federal income tax purposes was $1,848,648,030. At November 30, 2010, net unrealized appreciation for all securities based on tax cost was $19,192,911. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $76,526,448 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $57,333,537. (a) At November 30, 2010, this security has been pledged, in whole or in part, as collateral for open interest rate swaps. (b) Partial interest paying security. The rate shown represents 50% of the original coupon rate. (c) When-issued security. (d) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Security Acquisition Date Acquisition Cost ($) Value ($) Value as a % of Net Assets Vermont, Multi-Family Housing Revenue, Housing Finance Agency, Northgate Project, 144A, AMT, 8.25%, 6/15/2020 12/12/1989 (e) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (f) Security forms part of the below tender option bond trust. Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ACA: ACA Financial Guaranty Corp. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. At November 30, 2010, open interest rate swaps were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Premiums Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 1/11/2011 1/11/2016 1 Fixed — 3.787% Floating — LIBOR ) — ) 1/12/2011 1/12/2016 2 Fixed — 3.796% Floating — LIBOR ) — ) 3/22/2011 3/22/2025 3 Fixed — 4.513% Floating — LIBOR ) — ) 6/25/2010 6/25/2029 2 Fixed — 4.466% Floating — LIBOR ) — ) 8/2/2011 8/2/2029 1 Fixed — 3.83% Floating — LIBOR ) — ) 2/7/2011 2/7/2030 2 Fixed — 4.692% Floating — LIBOR ) — ) 1/27/2011 1/27/2031 2 Fixed — 4.657% Floating — LIBOR ) — ) 6/11/2010 6/11/2031 2 Fixed — 4.773% Floating — LIBOR ) — ) 10/28/2011 10/31/2031 2 Fixed — 3.788% Floating — LIBOR — Total net unrealized depreciation on open interest rate swaps ) Counterparties: 1Citigroup, Inc. 2JPMorgan Chase Securities, Inc. 3The Goldman Sachs & Co. LIBOR: London InterBank Offered Rate. For information on the Fund's policy and additional disclosures regarding interest rate swap contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Bonds and Notes (g) $
